—Judgment, Supreme Court, New York County (Micki Scherer, J.), rendered February 13, 1997, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree, and sentencing him, as second felony offender, to a term of 5V2 to 11 years, unanimously affirmed.
*430The verdict was not against the weight of the evidence. Issues concerning the reliability of identification testimony were properly presented to the jury and we see no reason to disturb its determinations.
Since defendant failed to make an offer of proof, his claim that he should have been permitted to elicit from the arresting officer the address defendant gave at the time of his arrest is unpreserved (People v George, 67 NY2d 817), and we decline to review it in the interest of justice. Moreover, this claim is unreviewable because the People’s objection was sustained after an unrecorded bench conference, the substance of which was never placed on record (see, People v Kinchen, 60 NY2d 772). Were we to review this claim, we would find, to the extent the present record permits review, that the evidence was properly excluded as hearsay.
Defendant has failed to preserve his challenges to the prosecutor’s summation, and we decline to review them in the interest of justice. Were we to review these claims, we would reject them. Concur—Ellerin, J. P., Nardelli, Tom and Andrias, JJ.